DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “obtaining an instruction to produce a signature for a message, the instruction being a single architected instruction; and executing the instruction, the executing comprising: determining an encrypted sign function of a plurality of encrypted sign functions supported by the instruction to be performed, the determining including identifying the encrypted sign function via a corresponding encrypted sign function code of a plurality of encrypted sign function codes supported by the instruction; obtaining input for the instruction, the input comprising a message and an encrypted cryptographic key; and producing a signature based on the encrypted sign function to be performed and the input, the signature to be used to verify the message". 
The following is considered to be the closest prior art of record:
Brumley (US 2015/03501) – teaches receiving an instruction and generating a digital signature based on an input message and a private key.
Bradbury (US 9680653) – teaches a single architected instruction that combines the functions of authentication and ciphering. Bradbury also teaches a wrapping key to encrypt/decrypt a cryptographic key.
RFC 8032 (NPL “Edwards-Curve Digital Signature Algorithm (EdDSA), RFC 8032”) – teaches generating a digital signature using an Edwards-curve digital signature algorithm.
DSS (NPL “Digital Signature Standard, DSS”) – teaches generating a digital signature using various algorithms including elliptic curve algorithm sign functions.
Newton (US 2003/0035547) – teaches selecting an encryption algorithm from a library of encryption algorithms.
Speasl (US 2020/0184706) – teaches an encrypted digital signature that is decrypted and verified.
Chen (US 6058187) – teaches an algorithm selection code to select an encryption algorithm.
However, the concept of using a single architected instruction to select and execute an encrypted sign function as claimed cannot be found in the prior art of record.

During the course of examination the examiner found these additional references: 
US 2018/0026798 discloses digital signature device using Edwards Curve Digital Signature Algorithm to compute a modified secret integer nonce.
US 2016/0344557 discloses a method for signing with tokens based on a digital signature algorithm.
US 10733291 teaches monitoring a tamper circuit at random intervals based on a clock.
US 2019/007219 teaches generating a digital signature using Edwards Curve Digital Signature Algorithm.
However, the combination of limitations as currently claimed in independent claims 1, 14, and 18 cannot be found in the cited prior art of record. None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on February 22, 2021 have overcome the previous prior art rejections. Also, the Terminal Disclaimer submitted on March 11, 2021 has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498